             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF HOMELAND                         )
SECURITY,                                           )
2707 Martin Luther King Jr. Avenue SE               )
Washington, DC 20528                                )
                                                    )
FEDERAL PROTECTIVE SERVICE,                         )
301 7th Street, SW, #G217                           )
Washington, DC 20407                                )
                                                    )
OFFICE FOR CIVIL RIGHTS                             )
AND CIVIL LIBERTIES,                                )
2707 Martin Luther King Jr. Avenue, SE              )
Washington, DC 29528-0190                           )
                                                    )
U.S. SECRET SERVICE,                                )
950 H Street, NW, #7800                             )
Washington, DC 20223                                )
                                                    )
       Defendants.                                  )

                                         COMPLAINT

       1.    Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendants to produce records regarding recent protests in the wake

of the killing of George Floyd and the government’s response.
             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 2 of 6


                                           PARTIES

       2.     Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.     Defendant U.S. DEPARTMENT OF HOMELAND SECURITY (“DHS”) is a

federal agency, subject to the Freedom of Information Act, 5 U.S.C. § 552.

       4.     Defendants FEDERAL PROTECTIVE SERVICE (“FPS”) and OFFICE FOR

CIVIL RIGHTS AND CIVIL LIBERTIES are components of DHS, federal agencies, and subject

to the Freedom of Information Act, 5 U.S.C § 552.

       5.     Defendant U.S. SECRET SERVICE (“USSS”) is a federal agency, subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                               JURISDICTION AND VENUE

       6.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       7.     Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                              JULY 21, 2020, FOIA REQUEST

       8.     On July 21, 2020, Plaintiffs submitted the following FOIA request to Defendants:

       [1] All documents and communications (emails, memos, letters, directives) referring
       or relating to the deployment of personnel from DHS or any component agency of
       DHS to Portland, Oregon and Chicago, Illinois including but not limited to all
       communications among DHS personnel; between DHS personnel and any personnel
       in the White House; between DHS personnel and personnel of any other Federal
       agency or entity, including employees of all federal facilities located in Oregon; and
       between DHS and all state and local authorities in Oregon;

       [2] All documents referring or relating to the selection of employees of DHS and
       component agencies for assignment to Portland, Oregon;

       [3] All standard operating procedures and/or documents referring or relating to the
       training provided to all DHS personnel assigned to Portland, including but not limited
       to:



                                              -2-
             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 3 of 6


              a. all documents referring or relating to the review of employees’ training
                 records to ensure that they are qualified for the duties to which they are
                 assigned; and
              b. all documents referring or relating to training in riot control and response
                 to mass demonstration completed by each DHS employee/component
                 agency employee;

       [4] All documents referring or relating to the use of any unmarked vehicle by any
       DHS personnel or component agency personnel for any purpose in Oregon;

       [5] All documents referring or relating to the use of force by any DHS personnel or
       the personnel of any component agency, including but not limited to all documents
       referring to the authorized as well as the actual use of force;

       [6] All documents referring or relating to the detention in any form and for any length
       of time by DHS personnel or the personnel of any component agency of DHS of any
       individual including but not limited to all documents referring or relating to:
               a. The date, time, and location where each detention commenced;
               b. The number individual(s) detained;
               c. The probable cause(s) that led to each detention;
               d. The titles of all DHS personnel or the personnel of any DHS component
                   agency involved in carrying out the detention;
               e. All federal assets, including any vehicles, utilized in carrying out the
                   detention;
               f. All location(s) in which each detained individual was held by DHS
                   personnel or the personnel of any component agency;
               g. All charges filed in any venue against each detained individual; and
               h. The date, time, and location where each detained individual was released,
                   including all documents referring or relating to the decision to release each
                   individual;

       [7] Internal communications, such as text messages, emails, describing any guidance
       provided to law enforcement personnel and the purpose of the deployment
               a. internal communications that discuss de-escalation and how to respond to
                   threats of violence

       [8] Talking points relating or referring to the deployment of federal law enforcement
       personnel to Portland, Oregon and Chicago, Illinois;

       [9] Intelligence Bulletins, PATRIOT reports, open source intelligence and reports,
       Threat Assessments, Situation Reports, directives, mentioning or referring to protests
       in Portland, Oregon; [and]

       [10] Legal opinions, legal guidance, legal memos mentioning or referring to the
       deployment of federal law enforcement personnel to Portland, Oregon.

Exhibit A.


                                               -3-
             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 4 of 6


       9.      Plaintiffs also sought expedited processing and a fee waiver. Exhibit A.

       10.     On July 28, 2020, DHS acknowledged receipt of the request on behalf of DHS

and its component Office of Civil Rights and Civil Liberties. DHS assigned reference number

2020-HQFO-01494 to the matter. Exhibit B.

       11.     On July 28, 2020, in a separate letter, DHS acknowledged receipt of the request

on behalf of DHS and its component Federal Protective Service. DHS assigned reference

number 2020-FPFO-00208 to the matter. Exhibit C.

       12.     DHS granted Plaintiffs’ request for expedited processing on both 2020-HQFO-

01494 and 2020-FPFO-00208. Exhibits B-C.

       13.     On July 28, 2020, USSS acknowledged receipt of the request and assigned

reference number 20200887 to the matter. Exhibit D.

       14.     In that letter, USSS indicated that it “searched all Program Offices and computer

systems that were likely to contain potentially responsive records, and records were located.”

USSS also indicated that it is “processing the responsive records.” Exhibit D.

       15.     On September 1, 2020, Plaintiffs sought an estimated date of completion of the

request for 2020-FPFO-00208. Exhibit E.

       16.     On September 1, 2020, DHS responded that it expects to complete the processing

for 2020-FPFO-00208 “within the next two to three months.” Exhibit E.

       17.     On September 2, 2020, DHS responded to Plaintiffs’ request for an estimated

completions dates for various requests. One of the requests mentioned in the correspondence,

2020-HQFO-01502, is not at issue in this case. Exhibit F.

       18.     Regarding 2020-HQFO-01494, which is at issue in this case, DHS stated that it is

“four to six months away from responding,” but may change drastically based on the search




                                              -4-
             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 5 of 6


results. DHS added that it hopes to give Plaintiffs a much more “reasonable estimate” in FY

2021. Exhibit F.

       19.     Although 2020-HQFO-01706 was not a previously assigned number to Plaintiff’s

July 21, 2020 request, DHS stated that 2020-HQFO-01494 is associated with 2020-HQFO-01706

for “administrative reasons.” Exhibit F.

       20.     As of the date of this Complaint, DHS and its two components have not issued a

determination or produced any records.

       21.     On September 1, 2020, Plaintiffs asked USSS for an estimated completion date of

the request. Exhibit G.

       22.     On September 2, 2020, USSS stated that it is “conducting a search,” but did not

provide a specific timeline for the processing of the request. Exhibit G.

       23.     As of the date of this Complaint, USSS has not issued a determination or

produced any records.

      COUNTS I – DHS’S VIOLATION OF FREEDOM OF INFORMATION ACT

       24.     The above paragraphs are incorporated herein.

       25.     The requests seek the disclosure of agency records and were properly made.

       26.     DHS and its two components are federal agencies subject to FOIA.

       27.     DHS and its two components have failed to issue a determination or produce

responsive records.

      COUNT II – USSS’S VIOLATION OF FREEDOM OF INFORMATION ACT

       28.     The above paragraphs are incorporated herein.

       29.     The requests seek the disclosure of agency records and were properly made.

       30.     USSS is a federal agency subject to FOIA.

       31.     USSS has failed to issue a determination or produce responsive records.


                                               -5-
             Case 1:20-cv-02508 Document 1 Filed 09/08/20 Page 6 of 6


WHEREFORE, Plaintiffs ask the Court to:

      i.      declare that Defendants have violated FOIA;

      ii.     order Defendants to conduct a reasonable search for records and to produce the

              requested records;

      iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

      iv.     award Plaintiffs attorneys’ fees and costs; and

      v.      award such other relief the Court considers appropriate.


Dated: September 8, 2020

                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    Attorney for Plaintiffs
                                                    JASON LEOPOLD,
                                                    BUZZFEED INC.

                                                    Matthew Topic, D.C. Bar No. IL 0037
                                                    Joshua Burday, D.C. Bar No. IL 0042
                                                    Merrick Wayne, D.C. Bar No. IL 0058
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen, 3rd Floor
                                                    Chicago, IL 60607
                                                    312-243-5900
                                                    foia@loevy.com




                                              -6-
